UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1111



LINDA J. BALDOCK,

                                              Plaintiff - Appellant,

          versus


APPALACHIAN PLUMBING HEAT & AIR COMPANY, IN-
CORPORATED, a Virginia corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-97-39-L)


Submitted:   July 8, 1999                   Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda J. Baldock, Appellant Pro Se. Gary Mitchell Coates, FRALIN,
FEINMAN, COATES & KINNIER, P.C., Lynchburg, Virginia; John Leyburn
Mosby, Jr., J. LEYBURN MOSBY, JR., P.C., Lynchburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda J. Baldock appeals the district court’s order dismissing

her civil action.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.      See Baldock v.

Appalachian Plumbing, Heat & Air Co., No. CA-97-39-L (W.D. Va. Dec.

22, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2